    Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 11-271


TERRANCE HENDERSON                                      SECTION: “H”




                          ORDER AND REASONS
      Before the Court is Defendant Terrance Henderson’s Motion for
Compassionate Release (Doc. 1585). For the following reasons, the Motion is
DENIED.


                               BACKGROUND
      Defendant Terrance Henderson is currently serving a 20-year sentence
for conspiracy to possess with the intent to distribute heroin in violation of 21
U.S.C. § 841. On April 27, 2020, Defendant’s wife, Lakisha Henderson, wrote
this Court a letter requesting that her husband be released from incarceration
in light of the outbreak of COVID-19 at Yazoo City FCI where he is housed.
This Court construed Ms. Henderson’s letter as a Motion for Compassionate

                                       1
    Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 2 of 6



Release pursuant to 18 U.S.C. § 3582(c). The Government opposes the
requested relief. This Motion was considered on an expedited basis.


                                  LEGAL STANDARD
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Although not specifically stated, this Court construes
Defendant’s motion as one under § 3582(c) for compassionate release. Section
3582(c), as amended by the First Step Act, states in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that— (i) extraordinary and compelling reasons warrant
      such a reduction; . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission[.]
The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion


      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
                                              2
    Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 3 of 6



by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,

      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

      (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
      and advanced illness with an end of life trajectory). A specific
      prognosis of life expectancy (i.e., a probability of death within a
      specific time period) is not required. Examples include metastatic
      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
      organ disease, and advanced dementia.



      2  United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
2, 2020).
       3 Id.
       4 Id.

                                             3
Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 4 of 6



 (ii) The defendant is—
 (I) suffering from a serious physical or medical condition,
 (II) suffering from a serious functional or cognitive impairment, or
 (III) experiencing deteriorating physical or mental health because
 of the aging process,
 that substantially diminishes the ability of the defendant to
 provide self-care within the environment of a correctional facility
 and from which he or she is not expected to recover.
 (B) Age of the Defendant.--The defendant (i) is at least 65 years
 old; (ii) is experiencing a serious deterioration in physical or
 mental health because of the aging process; and (iii) has served at
 least 10 years or 75 percent of his or her term of imprisonment,
 whichever is less.
 (C) Family Circumstances.—
 (i) The death or incapacitation of the caregiver of the defendant's
 minor child or minor children.
 (ii) The incapacitation of the defendant's spouse or registered
 partner when the defendant would be the only available caregiver
 for the spouse or registered partner.
 (D) Other Reasons.--As determined by the Director of the Bureau
 of Prisons, there exists in the defendant’s case an extraordinary
 and compelling reason other than, or in combination with, the
 reasons described in subdivisions (A) through (C). 5




 5   U.S.S.G. 1B1.13.
                                  4
    Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 5 of 6



                               LAW AND ANALYSIS
      Defendant has not shown that he has exhausted the § 3582(c)
requirements to bring a motion for compassionate release before this Court.
      [T]he FSA does not grant this Court the authority to consider
      whether to reduce Defendant’s sentence until the exhaustion
      criteria of the FSA have been met. This conclusion is supported by
      a number of cases in which courts have addressed motions for
      compassionate release under the FSA due to COVID-19 and found
      they do not have the authority to address those motions when the
      defendants have not first satisfied the exhaustion requirements of
      the FSA. 6
The Government admits that Defendant filed a request for release with the
warden of his facility on May 13, 2020. However, 30 days have not yet elapsed
from the warden’s receipt of that request. Accordingly, Defendant’s motion is
not properly before this Court where he has not shown that he either “fully
exhausted all administrative rights” or “the lapse of 30 days from the receipt”
of a request for compassionate release by the warden of his facility.
      Even considering Defendant’s request on its merits, however, his motion
fails. Defendant moves for compassionate release in response to the COVID-19
pandemic. To succeed on a motion for compassionate release, Defendant must
show extraordinary and compelling reasons. Defendant does not point to, nor
do the medical records provided by the Government reveal, any medical
condition that might warrant an extraordinary and compelling reason to grant
his release. In addition, the Centers for Disease Control has identified persons


      6 United States v. Jack Holden, No. 3:13-CR-00444-BR, 2020 WL 1673440, at *7 (D.
Or. Apr. 6, 2020); see also United States v. John Clark, No. CR 17-85-SDD-RLB, 2020 WL
1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Eberhart, No. 13-CR-00313-PJH-1,
2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).
                                               5
     Case 2:11-cr-00271-JTM-DMD Document 1600 Filed 06/02/20 Page 6 of 6



over 65 years old as being at a higher risk for serious illness; Defendant is only
47 years old. 7 “General concerns about possible exposure to COVID-19 do not
meet the criteria for extraordinary and compelling reasons for a reduction in
sentence set forth in the Sentencing Commission’s policy statement on
compassionate release, U.S.S.G. § 1B1.13.23.” 8 Accordingly, his request is
denied.


                                     CONCLUSION
       For the foregoing reasons, the Motion is DENIED.


                          New Orleans, Louisiana this 2nd day of June, 2020.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




       7 People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control and
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html.
       8 United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

Apr. 1, 2020); United States v. Martinez Hernandez, No. 3:19-CR-346-K, 2020 WL 1876102,
at *3 (N.D. Tex. Apr. 14, 2020) (“[R]equests for release in light of the COVID-19 pandemic
have been considered under the ‘compelling reason’ prong of § 3142(i). The growing number
of jurisdictions using this approach have found that generalized COVID-19 fears and
speculation are insufficient to meet this prong, and have instead looked to the specificity of
the defendant’s concerns in order to make an individualized determination of whether
temporary release is warranted.” (internal citation omitted)) (and cases cited therein).


                                              6
